Opinion by
Dallinger, J.
This ease involved a discount of 10 percent allowed to the importers. The Government contends that the petitioners did not exercise due diligence in ascertaining the correct dutiable value of the merchandise, citing Lowe v. United States (15 Ct. Cust. Appls. 418, T. D. 42590) and Mitsubishi v. United States (19 C. C. P. A. 91, T. D. 45227). However, from the record and following United States v. Fish, 268 U. S. 607, the court was satisfied that the entry of the merchandise at less than the final appraisement was without any intention, to defraud the revenue or to conceal or misrepresent the facts of the case. The petition was therefore granted.